—Appeal from a judgment of the County Court of Chemung County (Castellino, J.), rendered August 2, 1996, convicting defendant upon her plea of guilty of the crime of forgery in the second degree.
Defendant pleaded guilty to the crime of forgery in the second degree in satisfaction of a three-count indictment and several uncharged crimes and was sentenced as a second felony offender to a prison term of 3¥2 to 7 years. On appeal, defendant contends that the sentence was harsh and excessive because she suffers from mental and physical ailments and has been sexually abused throughout her life. Defendant’s unfortunate circumstances may aid in understanding her reasons for committing the instant offense but do not excuse her conduct (see, People v Hendrickson, 227 AD2d 801, 802). Given defendant’s lengthy criminal history, including two prior forgery convictions, we do not find the sentence imposed harsh or excessive (see, People v Lindow, 177 AD2d 812, lv denied 79 NY2d 921).
Cardona, P. J., Mercure, Yesawich Jr., Peters and Carpinello, JJ., concur. Ordered that the judgment is affirmed.